[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR MODIFICATION OF SENTENCE
On July 23, 1997 the Hon. Peter Zarella sentenced William Mulka on a delivery of liquor to a minor charge in violation of30-86 of the Connecticut General Statutes to a term of eighteen (18) months execution suspended after one (1) year and two (2) years probation.
In CR96-61648 William Mulka was sentenced on a charge of violation of a protective order. The Defendant was sentenced to one (1) year concurrent.
In CR96-63449 William Mulka was sentenced on a charge of possession of marijuana to one (1) year concurrent.
None of the charges on which the Defendant was sentenced contains a mandatory minimum sentence which may not be suspended or reduced by the Court.
The Defendant requests a modification of the above sentences. No motion for modification of sentence was previously filed in any of these cases. The Defendant is still in the custody of the Department of Corrections. A copy of the notice of application submitted to the Office of Victim's Services is attached to this Motion and was mailed to the Office of Victim's Services on January 19, 1998.
The Defendant requests a modification of sentence so that he may enter into the alcohol education program and the Defendant further wishes to be able to provide care for his minor son who is ill and requires surgery.
The Defendant further requests a modification of sentence as CT Page 3270 he is in financial difficulties and must sell his residence which requires his personal attention including arrangements for moving of furniture and the completion of repairs to his residence.
THE DEFENDANT
                                         By
                                            ________________________ F. Joseph Paradiso
                                            His Attorney
 CERTIFICATION
I hereby certify that a copy of the foregoing Motion was mailed, postage prepaid, to all counsel of record/pro se parties as follows:
    Hon. Peter Zarella, Judge     State's Attorney's Office Superior Court                G.A. 19 G.A. 19                       20 Park Street 20 Park Street                Rockville, CT 06066 Rockville, CT 06066
                                            _________________________ F. Joseph Paradiso
                                            Commissioner of the
                                            Superior Court